Title: From George Washington to the United States Senate and House of Representatives, 30 June 1790
From: Washington, George
To: United States Senate and House of Representatives



United States [New York] June 30th 1790.
Gentlemen of the Senate and House of Representatives.

An Act of the Legislature of the State of Rhode Island and Providence Plantations for ratifying certain articles as amendments to the Constitution of the United States, was yesterday put into my hands; and I have directed my Secretary to lay a copy of the same before you.

Go: Washington

